Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.16 Page 1 of 11



   1 THOMAS F. FRIEDBERG, ESQ. (#110439)
     LAW OFFICES OF FRIEDBERG & BUNGE
   2 610 WEST ASH STREET, SUITE 1400
     P.O. BOX 6814
   3 SAN DIEGO, CA 92166-0814
     (619) 557-0101
   4 “tom@lawofficefb.com”

   5 Attorneys for Plaintiff

   6

   7

   8
                                         UNITED STATES DISTRICT COURT
   9
                                        SOUTHERN DISTRICT OF CALIFORNIA
  10
       MANOLITO CASTILLO,                                         CASE NO. 19-cv-0200-JAH-RBB
  11
                           Plaintiff,                             FIRST AMENDED COMPLAINT FOR
  12                                                              DAMAGES
       v.
  13                                                               [Filed under Fed.R.Civ.P. 15(a)(1)
     UNITED STATES OF AMERICA;
  14 DEPARTMENT OF VETERANS AFFAIRS,
     SAN DIEGO HEALTH CARE SYSTEM;
  15 VETERANS ADMINISTRATION CENTER.

  16                       Defendants.

  17

  18

  19            Plaintiff, MANOLITO CASTILLO, alleges as follows:

  20                       ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

  21            1.         This suit herein arises and is within the original jurisdiction of the United States

  22 District Court since one of the Defendants is the UNITED STATES OF AMERICA pursuant to 28

  23 U.S.C. § 1346.

  24            2.         Plaintiff is, and at all times herein mention was, a resident of the State of California

  25 and residing within the Southern District of the State of California.

  26            3.         Plaintiff is informed and believes, and based thereupon alleges, that at all times herein

  27 mentioned, the Department of Veterans Affairs, San Diego Health Care System, was an agency of

  28 Defendant, UNITED STATES OF AMERICA, and was the owner and operator of the Veterans


       Manolito Castillo                     COMPLAINT FOR DAMAGES - PAGE 1
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.17 Page 2 of 11



   1 Administration Medical Center located within the County of San Diego, State of California. Plaintiff

   2 is further informed and believes, and based thereupon alleges, that the Veterans Administration

   3 Medical Center is, and at all times herein mentioned was, a duly licensed general hospital and clinic

   4 within the County of San Diego, State of California and held itself out at as possessing that degree

   5 of skill, ability, learning and care commensurate with a general hospital and/or clinic operating

   6 within the County of San Diego, State of California and providing opthamological care and

   7 treatment.

   8            4.         On or about May 27, 2017, Plaintiff filed a timely Federal Tort Claim with the U.S.

   9 Department of Veteran Affairs. On or about August 14, 2018, the U.S. Department of Veterans
  10 Affairs denied Plaintiff’s claim. True and correct copies of the Federal Tort Claim filed by Plaintiff

  11 and the denial are attached hereto as Exhibits “A” and “B”.

  12            5          Plaintiff is informed and believes, and based thereupon alleges, that at all times herein

  13 mentioned, that the medical and opthamological treatment provided to Plaintiff at by the Department

  14 of Veterans Affairs, San Diego Health Care System and the Veterans Administration Medical Center

  15 was provided by agents and/or employees of the Veterans Administration Medical Center acting

  16 within the course and scope of their employment and that their negligence and conduct below the

  17 standard of care is the responsibility of Defendant, UNITED STATS OF AMERICA.

  18            6          Plaintiff, MANOLITO CASTILLO, has a diagnosis of glaucoma and has been

  19 regularly treated at the Veterans Administration Medical Center and receives opthamological care
  20 and treatment of a regular basis. From and after such time, Defendant, UNITED STATES OF

  21 AMERICA, by and through its agencies, including the Department of Veterans Affairs, San Diego

  22 Health Care System and the Veterans Administration Center, undertook such medical care agreed

  23 to perform all necessary care and treatment to Plaintiff by and through their agents and employees.

  24            7.         Prior to March 24, 2016, Plaintiff received notice to appear for a scheduled

  25 appointment at the Veterans Administration Clinic on Camino del Rio South in Mission Valley.

  26 Plaintiff appeared at the scheduled appointment, but was seen by an optometrist and not an

  27 opthamologist. The optometrist noted bleeding in Plaintiff’s right eye and was advised to go to the

  28 Veterans Administration Medical Center in La Jolla the next day for the specific purpose of seeing


       Manolito Castillo                     COMPLAINT FOR DAMAGES - PAGE 2
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.18 Page 3 of 11



   1 an opthamologist due to the bleeding in the right eye. On March 25, 2016, Plaintiff went to his

   2 scheduled appointment at the Veterans Administration Medical Center in La Jolla, but instead of

   3 seeing an opthamologist, was seen by the same optometrist that Plaintiff had seen the day before at

   4 the Veterans Administration Medical Center in Mission Valley. Plaintiff requested to see an

   5 opthamologist and was advised that the next available appointment for Plaintiff to see an

   6 opthamologist was May 23, 2016.

   7            8.         Plaintiff went to Philadelphia to visit relatives in April 2016. While in Philadelphia,

   8 Plaintiff lost vision in his right eye. Plaintiff saw an opthamologist on May 10, 2016, in Philadelphia

   9 on an emergent basis, but the vision in his right eye has not returned and Plaintiff is now blind in his
  10 right eye.

  11            9.         Plaintiff is informed and believes, and based thereupon alleges, Defendant, UNITED

  12 STATES OF AMERICA, through its agents and/or employees, by and through its agencies,

  13 including the Department of Veterans Affairs, San Diego Health Care System and the Veterans

  14 Administration Center, breached the standard of care of Plaintiff. Specifically, Defendant should

  15 have realized that on March 24, 2016, when there was blood in the right eye, that this was an

  16 opthamological emergency and the optometrist that saw Plaintiff should have ordered an

  17 opthamological consultation on a STAT basis. Further, when the same optometrist saw Plaintiff on

  18 March 25, 2016, when the appointment should have been with an opthamologist, Defendant should

  19 have ordered a STAT opthamological consultation. The failure to appreciate the likelihood of loss
  20 of vision without the appropriate opthamological treatment and then failing to order a STAT

  21 opthamological consultation on both March 24, 2016, and then again on March 25, 2016, was a

  22 breach of the standard of care.

  23            10.        As a direct and proximate result of the breach of standard of care by Defendant, by

  24 and through their agents and/or employees, as hereinabove alleged, caused Plaintiff to be hurt and

  25 injured in his health, strength and activity, in all parts of his body, and sustained shock and injury

  26 to his nervous system and person, all of which injuries have caused and continue to cause Plaintiff

  27 great mental, physical and nervous anxiety, and pain and suffering. Plaintiff is informed and

  28 believes, and based thereupon alleges, that said injuries will result in some permanent disability to


       Manolito Castillo                     COMPLAINT FOR DAMAGES - PAGE 3
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.19 Page 4 of 11



   1 Plaintiff, all to his general damage, in an amount to be proven at time of trial. Plaintiff is informed

   2 and believes, and based thereupon alleges, that the amount in controversy herein is in excess of

   3 Seventy Five Thousand Dollars ($75,000.00) and within the jurisdiction of this Court.

   4            11.        As a further direct and proximate result of the breach of standard of care by

   5 Defendant, by and through their agents and/or employees, as hereinabove alleged, Plaintiff was

   6 required to, and did, employ physicians, surgeons and therapists to treat and care for him and did

   7 sustain expenses for said medical treatment and care, hospitalization, medicines, and for other and

   8 further medical and incidental care, for which Plaintiff has incurred liability in an amount as yet

   9 unascertained. Plaintiff prays leave of Court to amend and/or supplement this Complaint to insert
  10 the actual and reasonable value of all medical and incidental expenses when same have been

  11 ascertained, or to prove same at time of trial.

  12            12.        Plaintiff is informed and believes, and based thereupon alleges, that as a further direct

  13 and proximate result of the breach of standard of care by Defendant, by and through their agents

  14 and/or employees, as hereinabove alleged, he will necessarily require additional medical care,

  15 hospitalization, medicines, and other and further medical attention in the future and will incur

  16 liability therefrom. Plaintiff prays leave of Court to amend and/or supplement this Complaint to

  17 insert the actual and reasonable value of all said additional medical and incidental expenses when

  18 same have been ascertained, or to prove same at time of trial.

  19            13.        As a further direct and proximate result of the breach of standard of care by

  20 Defendant, by and through their agents and/or employees, as hereinabove alleged, Plaintiff became

  21 incapacitated and was prevented from following his usual occupation for an undetermined period

  22 of time; and as a result thereof, said Plaintiff suffered a loss of earnings and earning capacity and

  23 ability and other financial losses in an undetermined amount. Plaintiff prays leave of Court to amend

  24 and/or supplement this Complaint to include the exact amount of said loss of earnings and earning

  25 capacity and ability when ascertained, or to prove same at time of trial.

  26 / / /

  27 / / /

  28 / / /


       Manolito Castillo                     COMPLAINT FOR DAMAGES - PAGE 4
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.20 Page 5 of 11



   1            WHEREFORE, Plaintiff prays judgment against Defendant as follows:

   2            1.         For general damages within the jurisdiction of this Court in an amount in excess of

   3 $75,000.00, and in an amount to be proven at the time of trial;

   4            2.         For medical and related expenses, past, present and future, all in an amount to be

   5 proven at the time of trial;

   6            3.         For loss of earnings or earning ability, past, present and future, all in an amount to be

   7 proven at the time of trial;

   8            4.         For cost of suit incurred herein; and

   9            5.         For such other and further relief as this Court deems just and proper.

  10 DATED: March 20, 2019                                   LAW OFFICES OF FRIEDBERG & BUNGE

  11

  12                                                         By: S/THOMAS F. FRIEDBERG, ESQ.
                                                                 THOMAS F. FRIEDBERG, ESQ.
  13                                                             Attorney for Plaintiff

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28


       Manolito Castillo                     COMPLAINT FOR DAMAGES - PAGE 5
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.21 Page 6 of 11
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.22 Page 7 of 11
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.23 Page 8 of 11
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.24 Page 9 of 11
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.25 Page 10 of 11
Case 3:19-cv-00200-JAH-RBB Document 3 Filed 03/20/19 PageID.26 Page 11 of 11
